Citation Nr: 0027706	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-11 368	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952, and from July 1955 to February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in March 1999 
and May 1999 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  Although the 
veteran submitted a notice of disagreement with the denial of 
service connection for a hearing loss disability in his 
statement dated in June 1999, and a statement of the case 
including that matter was issued in November 1999, the 
veteran did not file a timely substantive appeal with regard 
to that issue and it is not before the Board at this time.


FINDINGS OF FACT

1.  The claim for residuals of a back injury is not 
plausible.

2.  The veteran is a combat veteran who served during the 
Korean Conflict.

3.  The veteran does not have PTSD due to inservice 
stressors.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for residuals of a back injury is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including arthritis) become manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (1999).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war VA shall accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 38 
C.F.R. § 3.304(d) (1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such 

as whether there is a current disability or whether there is 
a nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a 

plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has also held that although a claim need 
not be conclusive, the statute provides that it must be 
accompanied by evidence that justifies a "belief by a fair 
and impartial individual" that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability. In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit, 5 Vet. App. at 
93 (Court held that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating that in order for a claim 
to be well grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).


II.  Service Connection for Residuals of Back Injury

The veteran's service medical records show that in January 
1952 he was diagnosed with a lower mid back sprain (old-
recurrent).  The records shows that it was incurred in the 
line of duty.  However, at the separation examinations in 
December 1952 and February 1956, the veteran's spine was 
noted to be normal and there was no evidence of any current 
back problems.  A VA examination in May 1956 was negative for 
any back disorder.

At a VA examination in June 1974, the veteran complained of 
lower back pain.  He reported that he had injured his back 
while working in a mill a few years earlier and that his low 
back had hurt since then.  The pertinent diagnoses were 
degenerative disc disease, low back, with radiculopathy 
right, minimal, and degenerative disc disease of the dorsal 
spine.

Private medical records indicate that the veteran injured his 
back in September 1971.  One record dated in December 1974 
from M. P. R., M. D., notes that the history of the back pain 
began in September 1971 when the veteran sustained a twisting 
injury to his back at work.

A VA examination report dated in September 1981 notes that 
the veteran suffered a back problem 10 years earlier, and 
later reinjured his back.  The diagnoses were degenerative 
joint and disc disease of the entire spine, and a history of 
a herniated nucleus pulposus of the lumbosacral spine, with 
radiculopathy on the right.

The Board finds that the veteran's claim for service 
connection for residuals of a back injury is not well 
grounded.  The evidence does not show that the current back 
disorder was incurred or aggravated in service.  In addition, 
there is no evidence of a nexus between the inservice injury 
or disease and the current disability.  Although the service 
medical records showed that the veteran had a lower mid back 
sprain in January 1952, the remainder of the service medical 
records are negative for a chronic back disorder.  Both the 
separation examination in December 1952 and in February 1956 
are negative for any back disorder.  Accordingly, no chronic 
back disorder was shown in service.  The evidence does not 
show that the current back disorder was incurred in service.  
In fact, the evidence shows that the veteran's current back 
problems are due to a work-related injury which occurred in 
1971, many years after service. Significantly, no medical 
opinion or other competent medical evidence of a nexus 
between the current back pathology and the condition treated 
in service or otherwise to military service has been 
submitted.

For the reasons stated above, the Board finds that the claim 
of entitlement to service connection for residuals of a back 
injury is not well grounded and, thus, must be denied.  As 
the veteran has not submitted the evidence necessary for a 
well-grounded claim, VA has neither the duty nor the 
authority to assist him in developing the facts pertinent to 
his claim.  Morton v. West, 12 Vet. App. 477 (1999); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S.Ct. 2348 (1998).  However, VA may, 
dependent on the facts of the case, have a duty to notify the 
veteran of the evidence needed to support his claim.  38 
U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 69, 
79 (1995).  In the instant case, in a letter to the veteran 
from the RO dated September 17, 1998, the RO advised the 
veteran of the evidence necessary to well ground his claim, 
and the veteran has not indicated the existence of any 
pertinent evidence that has not already been obtained or 
requested that would well-ground his claim for service 
connection for residuals of a back injury.  McKnight v. 
Brown, 131 F.3d 1483 (Fed. Cir. 1997); Epps, supra.

III.  Service Connection for PTSD

The veteran's service medical records are negative for any 
complaints of, treatment for, or diagnosis of PTSD, or any 
other psychiatric disorder.  The examinations during service 
show a normal psychiatric condition.  The veteran's service 
records do show that he was in combat during the Korean 
Conflict and received the Combat Infantryman Badge.

A VA examination in May 1956 is negative for complaints of or 
a diagnosis of PTSD or any other psychiatric disorder.  VA 
outpatient treatment records are negative for a diagnosis of 
PTSD.  

A VA examination for PTSD in February 1999 shows that the 
examiner reviewed the veteran's claims file.  The veteran 
served in Korea from May to December 1951 and was involved in 
many battles and witnessed many dead bodies.  His career 
after service was in the division of corrections.  He last 
worked in 1981 at which time he had an accident on the job 
and could no longer work.  The veteran denied problems with 
coworkers and had never been fired from a job.  He had been 
married for 47 ears, and felt close to his wife and their 
children.  He reported that anger was a problem for him off 
and on.  He reportedly abused alcohol in the past and quit 
drinking heavily in 1981 when he had a heart attack.  The 
veteran had some memories of the war, but denied that they 
were intrusive.  He denied dreams or flashbacks related to 
the war.  He denied trigger stimuli.  He reported that he 
slept pretty well usually.  He did not like crowds because he 
felt confined.  He had not had any mental health treatment 
until recently.  On examination, he was neatly groomed, 
friendly, pleasant, and cooperative.  No distress was noted 
when he discussed events in Korea.  His affect was broad and 
engaging.  His eye contact was good.  There was no 
psychomotor retardation or agitation.  His speech was normal 
in rate and volume.  His though processes were linear and 
sequential.  His thought content was negative for any obvious 
psychotic symptoms.  The examiner noted that, although the 
veteran had had numerous extremely traumatic experiences in 
Korea, he did not meet the DSM-IV diagnostic criteria for 
PTSD.  The examiner noted that the veteran did not 
reexperience traumatic events with intrusive memories, 
nightmares, flashbacks, or trigger stimuli.  He had minimal 
symptoms of avoidance and hyperarousal.  He had done fairly 
well over the years both in his personal life and 
occupationally.  The diagnosis on Axis I was a history of 
alcohol abuse/dependence.

The evidence contains several statements from a licensed 
clinical social worker.  A May 1999 statement notes that the 
veteran had a diagnosis of PTSD, chronic type.  An October 
1999 statement notes that the veteran appeared to be 
suffering from chronic PTSD, moderate in severity.

The veteran underwent a VA examination for PTSD in November 
1999.  His claims file was reviewed in detail prior to the 
interview.  The veteran was interviewed by a board of two 
examiners.  The examiners noted that there was little dispute 
that the veteran's military experiences in Korea were 
adequate to qualify as stressors sufficient to produce PTSD.  
The veteran denied flashbacks, frequent nightmares, intrusive 
memories, hypervigilance, grossly disturbed sleep, anxiety 
episodes, hopelessness, helplessness, or suicidal ideation.  
On examination, the veteran was completely oriented in the 
usual clinical spheres.  His appearance was neat and clean.  
He did not appear to be sleep deprived.  His speech rate was 
within normal limits.  His memory was adequate for remote and 
recent personal events.  His concentration appeared to be 
adequate.  He displayed no gross looseness of association, 
delusion, bizarreness, affect inappropriate to ideation, or 
any other evidence of psychosis.  He did not appear to be 
depressed.  There was no indication of guilt or regret about 
surviving.  He did not obviously startle to mild milieu 
noise.  The examiners found that the veteran did not have 
PTSD.

Statements from the licensed clinical social worker show that 
the veteran has been diagnosed with PTSD.  Accordingly, the 
claim of entitlement to service connection for PTSD is 
plausible and, therefore, well grounded.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Board also finds 
that the VA has satisfied its duty to assist the veteran in 
the development of facts pertinent to this claim.  See 38 
U.S.C.A. §  5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 
(1999).  That duty includes obtaining medical records and 
medical examinations were indicated by the facts and 
circumstances of the individual case.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

Based upon the evidence of record, the Board finds that the 
more probative medical evidence demonstrates that the veteran 
does not currently have PTSD.  The evidence clearly shows 
that the veteran experienced sufficient stressors during 
service when he was in combat in Korea.  However, the Board 
finds that the evidence does not show that he currently has 
PTSD.  Although the clinical social worker diagnosed PTSD, 
psychiatrists who have reviewed the veteran's records and 
examined him have found that he does not have PTSD.  The VA 
outpatient records do not show treatment for PTSD.  
Accordingly, the Board finds, based on a preponderance of the 
evidence, that the veteran does not have PTSD as a 
consequence of his exposure to stressors during military 
service. 38 U.S.C.A. §§ 1110, 1154(b), 5107(b); 38 C.F.R. §§ 
3.303, 3.304.


ORDER

The claim for service connection for residuals of a back 
injury is denied.

Service connection for PTSD is denied.



		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 

